                                                  THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                    ) Case No.: 2:20-cr-00197-RAJ
                                                  )
 9                 Plaintiff,                     )
10                                                ) ORDER CONTINUING TRIAL DATE
           vs.                                    )
11                                                )
12
     CHARLES HOFFMAN,                             )
                                                  )
13                 Defendant.                     )
14
             Based on the motion of Defendant Charles Hoffman to continue trial and the
15
     facts set forth therein, which are hereby incorporated by reference and adopted as
16
     findings of fact, the Court makes the following findings of fact and conclusions of law:
17

18
             1. The defense needs additional time to review discovery and to explore issues
19
                 of some complexity, including all relevant issues and defenses applicable to
20
                 the case, which would make it unreasonable to expect adequate preparation
21
                 for pretrial proceedings;
22
             2. The requested continuance serves the ends of justice and outweighs the best
23
                 interest of the public and the defendant in a speedy trial;
24
             3. The failure to grant the requested continuance would result in a miscarriage
25
                 of justice; and
26
             4. The failure to grant the requested continuance would deny counsel for the
27
                 defendant the reasonable time necessary for effective preparation, taking into
28
                 account the exercise of due diligence.
                                                                    BUTLER BESCHEN LAW PLLC
                                                                        103 E. Holly St. #512
                                                                       Bellingham, WA 98225
                                                                           (360) 734-3448
 1

 2
             IT IS NOW, THEREFORE, ORDERED that Defendant Charles Hoffman’s
     Unopposed Motion to Continue Trial Date and Pretrial Motions Deadline (Dkt. # 162) is
 3
     GRANTED. The trial is continued from August 16, 2021, to October 18, 2021. All
 4
     pretrial motions, including motions in limine, shall be filed no later than September 2,
 5
     2021.
 6
             IT IS FURTHER ORDERED that the period from the date of this Order through
 7
     the new trial date of October 18, 2021, shall be excluded in computing the time within
 8
     which the trial of the charged offenses must commence.
 9

10
             DATED this 15th day of July, 2021.
11

12

13
                                                      A
                                                      The Honorable Richard A. Jones
14
                                                      United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                   BUTLER BESCHEN LAW PLLC
                                                                       103 E. Holly St. #512
                                                                      Bellingham, WA 98225
                                                                          (360) 734-3448
